                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:18-cv-269-RJC-DCK

DERICK NEWSON,                                )
                                              )
              Plaintiff,                      )
                                              )
               v.                             )
                                              )                ORDER
PRINSTON PHARMACEUTICAL, INC.                 )
                                              )
              Defendant.                      )
                                              )

      THIS MATTER comes before the Court on Defendant’s Partial Motion to

Dismiss Plaintiff’s Amended Complaint, (Doc. No. 12; hereinafter “the Motion”), and

the parties’ associated briefs and exhibits; and the Magistrate Judge’s Memorandum

and Recommendation (“M&R”), (Doc. No. 17), recommending that this Court grant

the Motion in part and deny the Motion in part. The parties have not filed objections

to the M&R and the time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to

dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district


                                          1
court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general or conclusory objections that do not direct

the court to a specific error in the magistrate judge’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R. Nevertheless, this Court has conducted a

full review of the M&R and other documents of record and, having done so, hereby

finds that the recommendation of the Magistrate Judge is, in all respects, in



                                           2
accordance with the law and should be approved. Accordingly, the Court ADOPTS

the recommendation of the Magistrate Judge as its own.

IV.   CONCLUSION

      IT IS, THEREFORE, ORDERED that:

      1. The Magistrate Judge’s M&R, (Doc. No. 17), is ADOPTED;

      2. Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint,

         (Doc. No. 12), is GRANTED IN PART and DENIED IN PART. Specifically,

         the Court grants the Motion in part by dismissing Plaintiff’s public policy

         claim (Count IV).     The Court denies the Motion in part by allowing

         Plaintiff’s claims under Title VII and ADA to proceed;

      3. Plaintiff is given leave to file a Second Amended Complaint consistent with

         the Court’s decision herein and naming the proper Defendant within seven

         (7) days of this Order;

      4. The parties are directed to conduct an Initial Attorney’s Conference

         pursuant to Local Rule 16.1 and Fed. R. Civ. P. 26 within fourteen (14) days

         of this Order.


                                      Signed: April 24, 2019




                                          3
